Citation Nr: 1606486	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected type II diabetes mellitus and a low back disability.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972 and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offer the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In January 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The Board has recharacterized the claim of entitlement to service connection for PTSD as one for an acquired psychiatric disorder, to reflect consideration of all psychiatric diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed July 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  VA did not receive new and material evidence within one year of that decision.

2. The evidence received more than one year since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 2008 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material has been received, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
   § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection for PTSD was denied in a July 2008 rating decision because the Veteran did not provide information regarding any stressor, let alone one that could be corroborated by VA.  The Veteran did not appeal July 2008 rating decision, and new and material evidence was not received within one year of its issuance.  38 C.F.R. § 3.156(b).  In this regard, new VA treatment records were associated with the record within the one year appeal period, but they only reflect a continued diagnosis of PTSD and are therefore not material.  The Board also acknowledges a November 2008 statement of the Veteran indicating that he needed additional time to submit a stressor statement.  This document cannot be construed as a Notice of Disagreement (NOD) with the July 2008 rating decision, as it did not express disagreement with the November 2008 rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  Further, the statement does not constitute new and material evidence, as the Veteran did not detail his purported stressors.  See 38 C.F.R. § 3.156(b).  For those reasons, the July 2008 rating decision is final.

Regarding new and material evidence, the Board's focus is directed towards the transcript of the September 2015 Board hearing.  There, the Veteran described in-service stressors that purportedly led to his PTSD.  See Board Hearing Transcript (Tr.) at 6-7.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In light of the above, the claim for entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  To that extent only, the appeal is granted.
REMAND

A VA examination is required to determine the nature and etiology of any psychiatric disorder.  An April 1997 VA examiner indicated a potential relationship between the Veteran's psychiatric problems and his low back disability, which is now service-connected.  See April 1997 VA Examination Report ("It is possible (but not concluded by this test) that [the Veteran's] depressive symptoms are a by-product of [his] physical health concerns.").  Further, VA treatment records reflect a possible association between the Veteran's mood disorder and his type II diabetes mellitus, which is also service-connected.  See, e.g., November 2014 VA Treatment Record ("Mood Disorder [secondary to general medical conditions] (DM, sleep apnea)").  Given this evidence, a VA examination is necessary to determine the nature and etiology of any acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Further, because the evidence reflects that service connection may be warranted on a secondary basis, the Veteran should be afforded notice of how to substantiate a claim for secondary service connection. 

Regarding bilateral hearing loss, service connection for that disability was denied in a November 2014 rating decision.  The Veteran timely disagreed with that denial in a December 2014 NOD.  As no Statement of the Case (SOC) has been issued, such action must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Finally, updated VA treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from November 2014 forward.

2. Advise the Veteran of how to substantiate a claim for secondary service connection.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, including PTSD.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-IV.  See 79 Fed. Reg. 45,093-02 (Aug. 4, 2014) (the DSM-5 does not apply to a case such as this one, which was certified to the Board prior to August 4, 2014).

The examiner should respond to the following:

a. Please indicate whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD, and if so, identify the stressor(s) upon which such diagnosis is based and whether they are related to fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not made, the examiner should provide a detailed discussion of why the Veteran does not meet the DSM-IV PTSD diagnostic criteria for that diagnosis, and specifically address the VA outpatient records diagnosing PTSD.

b. For any psychiatric disability other than PTSD diagnosed, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is:

(1) related to the Veteran's active service;
(2) proximately due to service-connected type II diabetes mellitus and/or low back disability; or
(3) aggravated (increased in severity beyond the natural progress of the disorder) by service-connected type II diabetes mellitus and/or low back disability.

A comprehensive rationale must be furnished for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Separately, issue a SOC to the Veteran and his representative addressing the issue of entitlement to service connection for bilateral hearing loss, along with appellate rights.

5. Then readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


